                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION

MARTIN J. WALSH, Secretary of Labor,                     )
United States Department of Labor,                       )
                                                         )
                        Plaintiff,                       )
                                                         )      Case No.: 21-cv-909
                 v.                                      )
                                                         )
DISCOUNT QUICK MART, INC. d/b/a                          )
DISCOUNT GAS; STOP N GO                                  )
OPERATING, INC.; and SAEED SHEIKH,                       )
an individual,                                           )
                                                         )
                        Defendants.                      )


                                            COMPLAINT

         Plaintiff, MARTIN J. WALSH, Secretary of Labor, United States Department of Labor

(“Plaintiff”), brings this action to enjoin and restrain DISCOUNT QUICK MART, INC. d/b/a

DISCOUNT GAS, (hereinafter “DISCOUNT QUICK MART”), STOP N GO OPERATING,

INC. (hereinafter “STOP N GO OPERATING”) and SAEED SHEIKH, an individua l,

(collectively “Defendants”) from violating the provisions of sections 11 and 15 of the Fair Labor

Standards Act of 1938, as Amended (29 U.S.C. § 201 et seq.) (the “Act”), pursuant to section 17

of the Act. 29 U.S.C. § 217.

                                                   I.

         Jurisdiction of this action is conferred upon the court by section 17 of the Act. 29 U.S.C.

§ 217.

                                                   II.

         (a)     Defendant, DISCOUNT QUICK MART, is a Wisconsin corporation with a main

office and place of business at 8334 W. Appleton Avenue, Milwaukee, Wisconsin 53218, in


                                                   1

               Case 2:21-cv-00909-LA Filed 08/04/21 Page 1 of 5 Document 1
Milwaukee County, which is within the jurisdiction of this court and is, and at all times hereinafter

mentioned was, engaged in operating a 24-hour gas station and convenience store.

       (b)     Defendant, STOP N GO OPERATING, is a Wisconsin corporation having its

main office and place of business at 7609 W. Capitol Drive, Milwaukee, Wisconsin 53222, which

is within the jurisdiction of this court, in Milwaukee County, and is, and at all times hereinafter

mentioned was, engaged in operating a 24-hour gas station and convenience store.

       (c)     Defendant, SAEED SHEIKH, an individual, is, and at all times hereinafter

mentioned, was part owner and operator of DISCOUNT QUICK MART actively supervising the

day-to-day operations and management, setting pay, and hiring and firing, of DISCOUNT

QUICK MART in relation to its employees. At all times hereinafter mentioned, SAEED

SHEIKH is and was engaged in business within Milwaukee County at 8334 W. Appleton Avenue,

Milwaukee, Wisconsin 53218, within the jurisdiction of this court. SAEED SHEIKH acted

directly or indirectly in the interest of DISCOUNT QUICK MART in relation to its employees

and is an employer under section 3(d) of the Act, 29 U.S.C. § 203(d).

       (d)     Defendant SAEED SHEIKH, an individual and part owner and operator of STOP

N GO OPERATING is, and at all times hereinafter mentioned, was actively supervising the day-

to-day operations and management, setting pay, and hiring and firing, of STOP N GO

OPERATING in relation to its employees. At all times hereinafter mentioned, SAEED SHEIKH

is and was engaged in business within Milwaukee County at 7609 W. Capitol Drive, Milwaukee,

Wisconsin 53222, within the jurisdiction of this court. SAEED SHEIKH acted directly or

indirectly in the interest of STOP N GO OPERATING in relation to its employees and is an

employer under section 3(d) of the Act, 29 U.S.C. § 203(d).




                                                 2

             Case 2:21-cv-00909-LA Filed 08/04/21 Page 2 of 5 Document 1
                                                III.

       (a)      Defendant, DISCOUNT QUICK MART, is and, at all times hereinafter

mentioned, was engaged in related activities performed through unified operation or common

control for a common business purpose, and is and, at all times hereinafter mentioned, was an

enterprise within the meaning of section 3(r) of the Act. 29 U.S.C. §203(r).

       (b)     Defendant, STOP N GO OPERATING, is and, at all times hereinafter mentioned,

was engaged in related activities performed through unified operation or common control for a

common business purpose, and is and, at all times hereinafter mentioned, was an enterprise within

the meaning of section 3(r) of the Act. 29 U.S.C. §203(r).

                                                IV.

       (a)     Defendant, DISCOUNT QUICK MART, at all times hereinafter mentioned, was

an enterprise engaged in commerce or in the production of goods for commerce within the meaning

of section 3(s)(1)(A) of the Act in that said enterprise at all times hereinafter mentioned had

employees engaged in commerce or in the production of goods for commerce, or employees

handling, selling, or otherwise working on goods or materials that have been moved in or produced

for commerce by any person and in that said enterprise has and has had an annual gross volume of

sales made or business done of not less than $500,000. 29 U.S.C. §203(s)(1)(A).

       (b)     Defendant STOP N GO OPERATING at all times hereinafter mentioned, was

an enterprise engaged in commerce or in the production of goods for commerce within the

meaning of section 3(s)(1)(A) of the Act in that said enterprise at all times herein after mentioned

had employees engaged in commerce or in the production of goods for commerce, or employees

handling, selling, or otherwise working on goods or materials that have been moved in or




                                                 3

             Case 2:21-cv-00909-LA Filed 08/04/21 Page 3 of 5 Document 1
produced for commerce by any person and in that said enterprise has and has had an annual gross

volume of sales made or business done of not less than $500,000. 29 U.S.C. §203(s)(1)(A).

                                                V.

        Defendants, employers subject to the provisions of the Act, have repeatedly violated the

provisions of sections 11(c) and 15(a)(5) of the Act, in that they have failed to make, keep and

preserve adequate and accurate records of their employees and of the wages, hours and other

conditions and practices of employment maintained by them, as prescribed by regulations (29

C.F.R. § 516) issued by the United States Department of Labor. Records kept by Defendants failed

to show adequately and accurately, among other things, the hours worked each workday and the

total hours worked each workweek, with respect to many of their employees. Specifically,

Defendants failed to keep and maintain records of the hours worked each workday and each

workweek for all employees; records of daily or weekly earnings for all employees; records of

total wages paid to all employees including cash payments; and employee information including

employee’s full names, addresses, occupation and shifts worked, dates of hire, and hourly rates or

salaries.

                                               VI.

        During the period since September 14, 2018, Defendants have repeatedly violated the

aforesaid provision of the Act. A judgment which enjoins and restrains such violation is expressly

authorized by section 17 of the Act.

        WHEREFORE, cause having been shown, Plaintiff prays for a judgment against

Defendants as follows:

        a.     For an Order pursuant to section 17 of the Act, permanently enjoining and

restraining Defendants and their officers, agents, servants, employees, and those persons in active



                                                 4

             Case 2:21-cv-00909-LA Filed 08/04/21 Page 4 of 5 Document 1
concert or participation with them from prospectively violating the provisions of sections 11 and

15 of the Act; and

       b.      For an Order granting such other and further relief as may be necessary or

appropriate.



                                                    Respectfully submitted,

                                                    SEEMA NANDA
                                                    Solicitor of Labor

                                                    CHRISTINE Z. HERI
                                                    Regional Solicitor

P.O. ADDRESS:                                       s/ Lydia J. Faklis
U.S. Department of Labor                            LYDIA J. FAKLIS
Office of the Solicitor                             Trial Attorney
Eighth Floor
230 S. Dearborn Street                              Attorneys for MARTIN J. WALSH,
Chicago, Illinois 60604                             Secretary of Labor, United States
Telephone: (312) 353-6992                           Department of Labor, Plaintiff
Email: faklis.lydia.j@dol.gov




                                               5

            Case 2:21-cv-00909-LA Filed 08/04/21 Page 5 of 5 Document 1
